— Order, Family Court, New York County (Leah Ruth Marks, J.), entered on or about January 23, 1992, which, after a hearing, adjudged appellant in contempt and sentenced him to weekend incarceration of six months or until he has paid arrears of $17,200.00, whichever comes first, unanimously affirmed, with costs.
Appellant’s former wife brought a proceeding to enforce support obligations imposed under a judgment of divorce, and appellant cross-petitioned for downward modification. Contrary to appellant’s contention, the hearing court properly weighed the comparative resources and equities of the two parents (see, Matter of Department of Welfare v "Mallory ”, 20 AD2d 884), and the present circumstances of appellant as opposed to his circumstances when the original obligation was imposed (see, Matter of Shipley v Shipley, 55 AD2d 577).
We have considered the remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.